DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. U.S. Patent Publication No. 2017/0220839 (hereinafter Yang) in view of Wang et al. U.S. Patent Publication No. 2019/0099096 (hereinafter Wang).
Consider claim 1, Yang teaches an image display device comprising [0038]: a display panel including a plurality of pixels (Figure 6, 11) and a photoresistor pattern formed in a non- light emitting area between adjacent pixels among the plurality of pixels (Figure 6 and [0038], 2); a panel driving controller configured to drive gate and data lines (Figure 4, GT and DT), and light-emission control lines of the display panel (Figure 4 and [0041], EM); and a bio-signal detector ([0041], fingerprint) configured to detect an output voltage of the photoresistor pattern during an image display operation and detect a bio-signal of the target object, based on the detected output voltage ([0041], [0047], and figure 6, JC), wherein a resistance value of the photoresistor pattern varies based on intensity of light reflected from a target object during the image display operation [0041].
Yang does not appear to specifically disclose wherein the photoresistor pattern is formed in a continuous line shape that is variously bent in the vertical and horizontal directions along the non-light emitting area among the plurality of pixels.
However, in a related field of endeavor, Wang teaches a display device and method of detecting hear rate in [0002] and further teaches wherein the photosensitive pattern is formed in a continuous line shape  (Figure 2b, see first line 141) that is variously bent in the vertical and horizontal directions ([0064] suggests shapes such as round, ellipse, polygon which requires bents in the x-y directions) along the non-light emitting area among the plurality of pixels (Figure 2b, 141 areas are considered non-light emitting areas and 201/202 intersections or light emitting elements 203 are considered light emitting areas or pixels (see also [0054-0055])).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular shape as taught by Wang in order to meet design choices since Wang teaches the shape of the photosensitive detection electrodes will not be limited. In addition, a strip shape or continuous shape, so a photosensitive detection electrode receives more light, so the strength of a photocurrent signal generated by the photosensitive detection electrode  is higher, and thus a detection result is subject to less interference of noise or another factor, thus resulting in a more accurate detection result as suggesting in [0069].

Consider claim 2, Yang and Wang teach all the limitations of claim 1. In addition, Yang teaches the photoresistor pattern is formed in a bio-signal detecting area of the display panel (Figure 6, 2 and 11), and wherein the photoresistor pattern is arranged in a vertical or horizontal direction corresponding to the non-light emitting area between adjacent pixels among the plurality of pixels (Figure 6, 2 in x-y directions among pixels 11), or is arranged in a curved line shape in the vertical and horizontal directions.

Consider claim 4, Yang and Wang teach all the limitations of claim 2. In addition, Yang teaches the photoresistor pattern is formed in a form of a line patterned along the non-light emitting area (Figure 6, photoresistor in a vertical and horizontal line along non-pixel areas) such that the photoresistor pattern overlaps with a spacer between adjacent pixels among the plurality of pixels (Figure 6, spacer between pixels 11).

Consider claim 6, Yang and Wang teach all the limitations of claim 2. In addition, Yang teaches the photoresistor pattern is formed of a conductive material which resistance value varies based on the intensity of the light reflected from the target object and incident thereto when the target object comes into contact with the bio-signal detecting area [0041].

Claim(s) 3, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Wang as applied to claims 1-2 above, and further in view of Enenkel U.S. Patent Publication No. 2017/0027488 (Hereinafter Enenkel).
Consider claim 3, Yang and Wang teach all the limitations of claim 2. In addition, Yang teaches wherein one end of the photoresistor pattern is connected to the bio-signal detector such the pattern receives a driving voltage maintained at a predefined voltage magnitude from the bio-signal detector (Figure 8 and [0047], V2), and wherein another end of the photoresistor pattern is branched into two lines which are connected to the bio-signal detector (Figure 8, JC) and a low-potential voltage source through a resistor (Figure 8, V1).
Yang does not appear to specifically disclose direct current (DC).
However, in a related field of endeavor, Enenkel teaches a biometric sensor (abstract) and further teaches direct current (DC) [0074].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to provide DC as taught by Enenkel with the benefit that DC is usually provided by a battery as suggested by Enenkel in [0074].

Consider claim 7, Yang and Wang teach all the limitations of claim 1. In addition, Yang teaches the bio-signal detector is configured to: supply a driving voltage to the photoresistor pattern in real time (Figure 8, V2) in response to one light-emission control signal among light-emission control signals applied to the light-emission control lines ([0041], pixel regions emit light. Figure 4, EM), receive the output voltage from the photoresistor pattern as a bio-signal detection voltage (Figure 6, [0041] and [0047], JC); and analyze a magnitude of the bio-signal detection voltage [0041] and [0047], and extract and count the bio-signal based on the analyzed magnitude ([0047], light intensities (count) and voltage may change accordingly).
Yang does not appear to specifically disclose DC driving voltage.
However, in a related field of endeavor, Enenkel teaches a biometric sensor (abstract) and further teaches DC driving voltage [0074].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to provide DC as taught by Enenkel with the benefit that DC is usually provided by a battery as suggested by Enenkel in [0074].

Consider claim 8, Yang and Wang teach all the limitations of claim 1. In addition, Yang teaches wherein the bio-signal detector includes: a driving voltage having a predefined voltage magnitude and supply the driving voltage to the photoresistor pattern (Figure 8, V2); an output voltage detector configured to detect the output voltage from the photoresistor pattern as a bio-signal detection voltage (Figure 8 and [0047], JC), using at least one light-emission control signal among light-emission control signals respectively applied to the light-emission control lines as a switching signal ([0041], pixel regions emit light. Figure 4, EM); and a bio-signal analyzer configured to compare a magnitude of the bio-signal detection voltage with a predefined bio-signal detection reference ([0047], by detecting the voltage or signal applied on the resistor R, the voltage applied on the photoresistor 2 can be determined by the detection terminal JC. [0072], detecting and identifying fingerprint patterns. [0076], storing data (predefined) for fingerprint recognition), and to count the bio-signal based on the comparing result ([0047], light intensities (count) and voltage may change accordingly), and to provide the counted bio-signal to an external system or the panel driving controller (Figure 9, panel driving controller 900).
Yang does not appear to specifically disclose a voltage converter configured to convert a high-potential voltage into a DC driving voltage
However, Enenkel teaches a biometric sensor (abstract) and further teaches a voltage converter configured to convert a high-potential voltage into a DC driving voltage ([0074], DC/DC conversion  and [0067], step-down converter).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a DC converter as taught by Enenkel with the benefit the converter 24 performs a DC/DC conversion of the battery voltage VBAT as suggested in [0074].

Consider claim 9, Yang teaches a bio-signal detecting method using an image display device including a display panel including a plurality of pixels (Figure 6, 11) and a photoresistor pattern formed in a non-light emitting area between adjacent pixels among the plurality of pixels (Figure 6, 2), and a panel driving controller for driving light-emission control lines of the display panel (Figure 4, EM), the method comprising: supplying a driving voltage to the photoresistor pattern in real time (Figure 8, V2); detecting, by a bio-signal detector, an output voltage of the photoresistor pattern during an image display operation (Figure 8 and [0041], JC), wherein a resistance value of the photoresistor pattern varies based on intensity of light reflected from a target object during the image display operation [0041]; and detecting a bio-signal of the target object, based on the detected output voltage [0041] and [0047].
Yang does not appear to specifically disclose wherein the photoresistor pattern is formed in a continuous line shape that is variously bent in the vertical and horizontal directions along the non-light emitting area among the plurality of pixels.
However, in a related field of endeavor, Wang teaches a display device and method of detecting hear rate in [0002] and further teaches wherein the photosensitive pattern is formed in a continuous line shape  (Figure 2b, see first line 141) that is variously bent in the vertical and horizontal directions ([0064] suggests that shapes such as round, ellipse, polygon which requires bents in the x-y directions) along the non-light emitting area among the plurality of pixels (Figure 2b, 141 areas are considered non-light emitting areas and 201/202 intersections or light emitting elements 203 are considered light emitting areas or pixels (see also [0054-0055])).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular shape as taught by Wang in order to meet design choices since Wang teaches the shape of the photosensitive detection electrodes will not be limited. In addition, a strip shape or continuous shape, so a photosensitive detection electrode receives more light, so the strength of a photocurrent signal generated by the photosensitive detection electrode  is higher, and thus a detection result is subject to less interference of noise or another factor, thus resulting in a more accurate detection result.
Yang does not appear to specifically disclose DC driving voltage.
However, in a related field of endeavor, Enenkel teaches a biometric sensor (abstract) and further teaches DC driving voltage [0074].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to provide DC as taught by Enenkel with the benefit that DC is usually provided by a battery as suggested by Enenkel in [0074].

Consider claim 10, Yang, Wang and Enenkel teach all the limitations of claim 9. In addition, Yang teaches wherein the detecting the bio-signal of the target object includes: receiving the output voltage from the photoresistor pattern as a bio-signal detection voltage ([0041], [0047], figure 8, JC), in response to one light-emission control signal among the plurality of light-emission control signals respectively applied to the light-emission control lines of the display panel ([0041], [0047], figure 4, EM); and analyzing a magnitude of the received bio-signal detection voltage [0047], and extracting and counting the bio-signal based on the analyzing result ([0047], light intensities (count) and voltage may change accordingly).

Consider claim 11, Yang, Wang and Enenkel teach all the limitations of claim 9. In addition, Yang teaches the detecting the bio-signal of the target object includes: receiving the output voltage from the photoresistor pattern as a bio-signal detection voltage (Figure 6, JC), wherein at least one light-emission control signal among a plurality of light-emission control signals respectively applied to the light-emission control lines of the display panel is used as a switching signal (Figure 4, EM), comparing a magnitude of the bio-signal detection voltage with a predefined bio-signal detection reference ([0047], by detecting the voltage or signal applied on the resistor R, the voltage applied on the photoresistor 2 can be determined by the detection terminal JC. [0072], detecting and identifying fingerprint patterns. [0076], storing data (predefined) for fingerprint recognition); counting the bio-signal based on the compared magnitude ([0047], light intensities (count) and voltage may change accordingly); and providing the counted bio-signal to an external system or the panel driving controller (Figure 9, panel driving controller 900).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Wang as applied to claim 2 above, and further in view of Du et al. U.S. Patent Publication No. 2018/0005007 (hereinafter Du).
Consider claim 5, Yang and Wang teach all the limitations of claim 2. In addition, Yang teaches the photoresistor pattern is formed on the spacer between adjacent pixels among the plurality of pixels (Figure 6, photoresistor 2, pixels 11 and spacer between pixels 11).
Yang does not appear to specifically disclose photo-unit vertically spaced apart from the spacer by a constant vertical spacing, and wherein the photo-pattern has a width and a thickness smaller than a width and a thickness of the spacer such that the photo-pattern receives the light reflected from the target object.
However, in a related field of endeavor, Du teaches a fingerprint recognition unit (abstract) and further teaches photo-unit vertically spaced apart from the spacer by a constant vertical spacing (Figure 4, spacing between recognition unit 211 and spacer between light emitting structure 0120), and wherein the photo-pattern has a width and a thickness smaller (width and thickness of 211) than a width and a thickness of the spacer (width and thickness of the spacer between 0120) such that the photo-pattern receives the light reflected from the target object (Figure 1 shows that fingerprint recognition unit receives a reflected light from finger). In addition, [0112] mentions that the light emitting structure 0120 may be the light source for the fingerprint recognition unit 211.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a recognition units spaced from the array substrate as shown in figure 4 with the benefit the film encapsulation layer 16 adjacent to the array substrate 010 and the side far away from the array substrate 010 may be inorganic layers to more effectively block moisture or oxygen. In addition, when the fingerprint recognition unit 211 is formed in a low temperature process, the fabrication process may not affect other layers in the display panel as mentioned in [0105].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Wang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621